           Case 1:18-cv-02576-RC Document 27 Filed 02/12/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY,             :
                                             :
      Plaintiff,                             :      Civil Action No.:     18-2576 (RC)
                                             :
      v.                                     :      Re Document No.:      17
                                             :
DAVID BERNHARDT, et al.,                     :
                                             :
      Defendants.                            :

                                        ORDER

                      GRANTING DEFENDANTS’ MOTION TO DISMISS

      For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Defendants’ motion to dismiss (ECF No. 17) is GRANTED.

      SO ORDERED.


Dated: February 12, 2020                                     RUDOLPH CONTRERAS
                                                             United States District Judge
